Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,182,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
10. A system comprising: one or more processing units to execute operations comprising: 

determining one or more tone control points based at least on color information of first one or more images; 

compute a gain value based at least on a tone control point of the one or more tone control points; 


fit a tone mapping function to at least one of the one or more tone control points using the gain value; and 




generating image data representative of second one or more images using the tone mapping function.

11. The system of claim 10, wherein the tone mapping function corresponds to the gain value at the tone control point.








12. The system of claim 10, wherein the first one or more images include one or more high dynamic range (HDR) images and the generating of the image data includes converting the one or more HDR images to one or more lower dynamic range images using the tone mapping function.




13. The system of claim 10, wherein the tone control point is a first tone control point and the gain value corresponds to a line passing through the first tone control point and a second tone control point of the one or more tone control points.




14. The system of claim 10, wherein the tone control point represents a flare- suppression threshold of the tone mapping function.








15. The system of claim 10, wherein the tone mapping function defines a global tone curve constrained to pass through each of the one or more tone control points.







16. The system of claim 10, wherein the system is incorporated in an autonomous vehicle, the autonomous vehicle comprising an image sensor that generates at least one of the first one or more images, wherein at least some of the image data is used as input to one or more deep neural networks producing outputs used to control the autonomous vehicle.


As to claims 1-9, 17-22, these claims recite features similar to features recited in claims 10-16.  Therefore, they are rejected for reasons similar to those discussed above.
1. A method comprising: receiving high dynamic range (HDR) source image data representative of a source image; 

determining tone control points based on source pixel values of the HDR source image data; 

determining a gain value based on a first curve that corresponds to a first tone point of the tone control points and a flare-suppression point of the tone control points; 

determining a tone mapping function that defines a second curve corresponding to the first tone point and a second tone point of the tone control points, wherein the second curve at the first tone point corresponds to the gain value; and 

generating target image data representative of at least one target image, wherein the target image data includes target pixel values defined by the tone mapping function.

Claim 1… determining a tone mapping function that defines a second curve corresponding to the first tone point and a second tone point of the tone control points, wherein the second curve at the first tone point corresponds to the gain value…

2. The method of claim 1, further comprising, subsequent to receiving the HDR source image data, receiving additional HDR source image data representative of an additional source image, wherein the generating the target image data includes applying the tone mapping function to pixel values of the additional HDR source image data.

and claim 14 … generating low dynamic range (SDR) image data based on the color-compressed target data….


Claim 1… determining a gain value based on a first curve that corresponds to a first tone point of the tone control points and a flare-suppression point of the tone control points; 
determining a tone mapping function that defines a second curve corresponding to the first tone point and a second tone point of the tone control points, wherein the second curve at the first tone point corresponds to the gain value…

Claim 1… determining a gain value based on a first curve that corresponds to a first tone point of the tone control points and a flare-suppression point of the tone control points; 
determining a tone mapping function that defines a second curve corresponding to the first tone point and a second tone point of the tone control points, wherein the second curve at the first tone point corresponds to the gain value…


Claim 1… determining a gain value based on a first curve that corresponds to a first tone point of the tone control points and a flare-suppression point of the tone control points; 
determining a tone mapping function that defines a second curve corresponding to the first tone point and a second tone point of the tone control points, wherein the second curve at the first tone point corresponds to the gain value…

17. The system of claim 16, wherein the system is incorporated in an autonomous vehicle, the autonomous vehicle comprising an image sensor that generates at least one of the first or second image data, wherein the at least one of the first or second image data is used as input to one or more deep neural networks producing outputs used to control the autonomous vehicle.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-13, 15, 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooper (US 2019/0320189).
As to claim 1, Cooper discloses a method comprising: 
 	determining one or more tone control points based at least on first pixel values defined by first image data (fig. 2, 0038); 
 	computing a rate of change for a tone mapping function based at least on a tone control point of the one or more tone control points (fig. 2, 0038, e.g., the slope at the Midtones point); 
determining the tone mapping function that defines a curve corresponding to the tone control point and the rate of change (fig. 2, 0038; 0044, 0045); and 
 generating second image data defining second pixel values using the tone mapping function (0038, 0039, 0046, 0049).
	As to claim 2, Cooper discloses the method of claim 1, wherein the tone mapping function corresponds to the rate of change at the tone control point (fig. 2, 0038; 0044, 0045).
	As to claim 3, Cooper discloses the method of claim 1, wherein the first image data comprises high dynamic range (HDR) image data (para. 0034) and the generating of the second image data includes converting the HTDR image data to lower dynamic range image data using the tone mapping function (para. 0038-0039).
	As to claim 4, Cooper discloses the method of claim 1, wherein the tone control point is a first tone control point and the rate of change corresponds to a line passing through the first tone control point and a second tone control point of the one or more tone control points (fig. 2, 0038, e.g., the line passing through Shadows point and  Midtones point).
	As to claim 5, Cooper discloses the method of claim 1, wherein the tone control point indicates a color value to be tone mapped to a middle color value using the tone control function (fig. 2, 0037, 0038, e.g., the Midtones point).
	As to claim 6, Cooper discloses the method of claim 1, wherein the determining of the tone mapping function includes fitting the tone mapping function to the one or more tone control points using the rate of change (fig. 2, 0037, 0038, 0044-0046).
	As to claim 8, Cooper discloses the method of claim 1, wherein the curve passes through a high-tone point of the one or more tone control points that defines a highlight-compression threshold of the tone mapping function fig. 2, 0037, 0038, 0041, 0046).
As to claims 10-13, 15, these claims recite features similar to features recited in claims 1-6, 8.  Therefore, they are rejected for reasons similar to those discussed above.
As to claim 17, Cooper discloses a processor comprising: one or more circuits to: 
 	determine a gain value based at least on a tone control point of a set of tone control points defined by color information of first one or more images (fig. 2, 0037, 0038, e.g., the slope at the Midtones point), 
 	constrain a slope of a tone mapping function to correspond to the gain value using the set of tone control points (fig. 2, 0038; 0044-0046), and 
 	generate second one or more images using the tone mapping function (0038, 0039, 0046, 0049).
	As to claim 18, Cooper discloses the processor of claim 17, wherein the one or more circuits are to compute the tone control point based at least on a quantity of mid-tone color values in the first one or more images (fig. 2, 0037, 0038, e.g., the Midtones point).
	As to claim 19, Cooper discloses the processor of claim 17, wherein the set of tone control points includes a low- tone control point, a mid-tone control point, and a high-tone control point, and the slope defines a curve including the low-tone control point, the mid-tone control point, and the high-tone control point (fig. 2, 0038, e.g., the slope of the line passing through Shadows point, Midtones point and highlights point).
	As to claim 20, Cooper discloses the processor of claim 17, wherein constraining the slope of the tone mapping function includes fitting parameters of a parametric function to the set of tone control points using the gain value (0038, 0046, 0104, e.g., piece-wise linear mapping).
	As to claim 21, Cooper discloses the processor of claim 17, wherein the tone mapping function corresponds to the gain value at the tone control point (fig. 2, 0038; 0044-0046, e.g., the slope at the Midtones point).
	As to claim 22, Cooper discloses the processor of claim 17, wherein the tone control point is a first tone control point and the slope corresponds to a line passing through the first tone control point and a second tone control point of the set of tone control points (fig. 2, 0038, e.g., the slope of the line passing through Shadows point and Midtones point).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2019/0320189) in view of Afra (US 2020/0394772).
 	As to claim 9, Cooper does not disclose wherein the first image data was captured by at least one camera device corresponding to a vehicle and the second image data is used as input to execute one or more autonomous control operations corresponding to the vehicle.
Afra teaches wherein the first image data was captured by at least one camera device corresponding to a vehicle and the second image data is used as input to execute one or more autonomous control operations corresponding to the vehicle (para. 0031, 0229).
It would have been obvious to one of ordinary skill in the art to incorporate the system as taught by Afra into Cooper in order to enable autonomous vehicle and robot using the improved camera system.
As to claim 16, the claim recites features similar to features recited in claim 9.  Therefore, claim 16 is rejected for reasons similar to those discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668